Title: From Thomas Jefferson to United States Congress, 17 January 1806
From: Jefferson, Thomas
To: United States Congress


                        
                            
                            To the Senate &
                            House of Representatives of the US.
                            Jan. 17. 1806.
                        
                        In my message to both houses of Congress at the opening of their present session, I submitted to their
                            attention, among other subjects, the oppression of our commerce & navigation by the irregular practices of armed vessels
                            public & private, & by the introduction of new principles, derogatory of the rights of Neutrals, & unacknoleged by
                            the usage of nations.
                        The memorials of several bodies of merchants of the US. are now communicated, & will develope these
                            principles & practices, which are producing the most ruinous effects on our lawful commerce & navigation.
                        The right of a Neutral to carry on commercial intercourse with every part of the dominions of a belligerent,
                            permitted by the municipal laws of the country (with the exception of blockaded ports & Contraband of war) was believed
                            to have been decided between Great Britain & the US. by the sentence of their Commissioners mutually appointed to decide
                            on that & other questions of difference between the two nations; & by the actual paiment of the damages awarded by
                            them against Great Britain for the infractions of that right. when therefore it was percieved that the same principle was
                            revived, with others more novel, & extending the injury, instructions were given to the Minister Plenipotentiary of the
                            US. at the court of London, & remonstrances duly made by him on this subject, as will appear by documents transmitted
                            herewith. these were followed by a partial & temporary suspension only, without any disavowal of the principle. he has
                            therefore been instructed to urge this subject anew, to bring it more fully to the bar of reason, & to insist on rights
                            too evident, & too important to be surrendered. in the mean time the evil is proceeding under adjudications founded on
                            the principle which is denied. under these circumstances the subject presents itself for the consideration of Congress.
                        On the impressment of our Seamen, our remonstrances have never been intermitted. a hope existed, at one
                            moment, of an arrangement which might have been submitted to. but it soon passed away, & the practice, tho’ relaxed at
                            times in the distant seas, has been constantly pursued in those in our neighborhood. the grounds on which the reclamations
                            on this subject have been urged will appear in an extract from instructions to our Minister at London, now communicated.
                        
                            Th: Jefferson
                            
                        
                    